CROTHERS, Justice,
concurring in part and dissenting in part.
[¶ 42] I agree with the Court’s conclusions that Miller’s water impoundments were dikes under North Dakota law and that the District had jurisdiction over the dikes due to construction or reconstruction in 1996. See Majority Opinion at ¶¶ 9-19. I respectfully dissent from the majority’s conclusion the District was not estopped *537from requiring removal of the dikes in 2011 because the 1996 work ordered by the District and approved by the State Water Commission was done without a permit. See Majority Opinion at ¶¶ 24-31.
[¶ 43] A complaint dated July 14, 1996 alleged, “[T]he J.D. Miller Farming Association commenced a diking operation in Section 21, 155, 53, which can do nothing but back up flood water for several miles, totally inundating Forest River in the process.” The District explained:
“In 1997 [sic], the Walsh County Water Board received a complaint objecting to the dike in Section 21 from Phillips [sic] W. Johnston of Forrest [sic] River, North Dakota. There was lengthy discussions with the Walsh County Water Board, the State Water Commission and the local farmers concerning the complaint. A settlement was worked out between the parties whereby the State Water Commission set the level of the dike and the complainant, Phillips [sic] Johnston withdrew his complaint. The Board never took any formal action on the complaint and the landowners did not obtain a permit for the dike as it was constructed in 1997 [sic].1
[¶ 44] Johnston’s 1996 complaint alleged Miller’s dikes would cause flooding in the town of Forest River. Johnston complained, “This dike system was constructed with no consideration being given to the safety of the Forest River Community and the surrounding area.” The 1996 complaint does not allege Miller’s diking work proceeded without a permit. On July 18, 1996, a water resource engineer with the State Water Commission wrote the District regarding Johnston’s complaint. That letter raised the need for permits, stating:
“Mr. Johnson [sic] inquired with this office to see if there are any permit(s) issued by this office for dike construction in section 21. We do not have a record of a dike construction permit issued in section 21, Forest River Township. It appears that a construction permit is required and should have been applied for before construction began.
“The entire section is also in the 100-year floodplain which will require a floodplain development permit from the Walsh County Auditor. Additionally, the City of Forest River has the 100-year flood hazard mapped for the city. The location and alignment of the dike may impact (raise) the 100-year elevations identified for the city. An engineering analysis is necessary to determine the impact of the unpermitted dike on the city.”
The State Engineer’s letter was sent to the District chairman and copied to an engineer at the State Water Commission. Miller is not shown as receiving a copy of the letter. In fact, we neither have been shown nor have I found anything establishing that Miller knew in 1996 he needed a permit. But at the same time, the District, the Office of the State Engineer and the State Water Commission all knew a question existed about the need for a permit.
*538[¶45] The need for a permit in 1996 was a substantial basis for the 2011 complaint initiating this proceeding. The fact that the 2011 complaint was based on the lack of a permit in 1996 makes understandable Miller’s statement during a 2011 District hearing that, “so in 1996 when I did not request a permit, I regret that, I wish I would have, we basically just reinforced or, um, followed, tried to find, follow the same elevations as what was there.” Majority Opinion at ¶ 29. Nonetheless, Miller’s regret in 2011 that he had not applied for a permit in 1996 does not answer the question whether the District is now es-topped from requiring a permit when it knew in 1996 that Miller needed but did not have one. The answer to that question comes from the record in 1996 and 1997, and from what the District and Miller said, did and knew then.
[¶ 46] The contemporaneous record shows the State Water Commission made recommendations in the fall of 1996 to the District for modification of Miller’s dikes. The District accepted the recommendations and told Miller to make changes to the dikes. The February 11, 1997 correspondence from the State Water Commission to the District confirms this history, stating:
“In an October 16, 1996 letter to your Board, recommendations were made to lower certain areas of the levees in section 21, Township 155 North, Range 53 West. At an October 17 meeting, the landowner was told to complete this additional work.”
[¶ 47] The same correspondence shows the State Water Commission specifically told the District that Miller’s dikes did not have permits. The letter states, “The levees in Section 21 are not considered to be permitted. They remain with the same status as the majority of the dikes that exist along the Forest River in this area.” The letter concludes stating:
“If the Board agrees that the hydraulic conditions are the same as they were previously, they can take the stance that the complaint has been properly addressed. I talked to Phil Johnston on February 10. He indicated that he may not be completely satisfied, but felt that as much was corrected as could be expected. He may prepare a letter requesting that his complaint be withdrawn.”
In fact, Johnston wrote the District on February 11, 1997 to withdraw his complaint. With this background, the District dismissed the 1996 Johnston complaint.
[¶ 48] Equitable estoppel is defined by statute:
“When a party, by that party’s own declaration, act, or omission, intentionally and deliberately has led another to believe a particular thing true and to act upon such belief, that party shall not be permitted to falsify it in any litigation arising out of such declaration, act, or omission.”
N.D.C.C. § 31-11-06. Here, I believe the facts establish the District is estopped from now requiring removal of Miller’s work on the dikes done in 1996 without a permit.
[¶ 49] The District required Miller to complete work in October 1996 without ever mentioning before the work was completed that a permit was required. Yet the District was told by the State Engineer in July 1996 that Miller’s work required a permit. The District’s order to perform diking without first requiring a permit is a “declaration, act, or omission” satisfying the first requirement of N.D.C.C. § 31-11-06.
[¶ 50] Miller performed work on the dikes in 1996 to satisfy the District’s directive. Miller hired an engineer to verify the work was done according to the Dis*539trict’s requirements. Both Miller’s engineer and the State Water Commission later confirmed Miller’s work complied with the 1996 directives from the District. This evidence shows the District intended and believed Miller would act on its directives and that, in fact, Miller did follow the District’s mandate. The District dismissed Johnston’s 1996 complaint after Miller modified his dikes according to the District’s order and after the District knew Miller’s dikes required a permit but did not have one. At no time during this process did the District inform or warn Miller that any of his dike work in 1996 required a permit. At no time was Miller cautioned that following the District’s directive without having a permit could or would result in removal of the dikes. This satisfies the second element of N.D.C.C. § 31-11-06.
[¶ 51] Under the facts of this case, I would hold that the District is estopped from returning some 15 years later to claim Miller’s work done at the District’s direction in 1996 required a permit so the dikes must now be removed. Such a result is contrary to law, defies reason and promotes economic waste.
[¶ 52] Daniel J. Crothers

. To the extent the District argues or the majority concludes estoppel is unavailable because the District took no formal action in response to the 1996 complaint, that reason is unavailing. The District had a complaint pending before it in 1996. Section 61 — 16.1— 53, N.D.C.C., directed the course of proceedings for resolution of that complaint. Miller modified his dikes as directed by the District following recommendations by the State Water Commission. The complaint was ultimately withdrawn as a result of Miller’s dike modifications. As explained below, that the District directed Miller to modify the dikes without formal action begs the question of estoppel rather than resolves it.